Citation Nr: 0818213	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  07-20 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs (VA) benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter-in-law


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel




INTRODUCTION

The appellant claims he had World War II service with a 
recognized guerrilla unit in the service of the United States 
Armed Forces for the Far East (USAFFE).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 decision of the VA 
Regional Office (RO) in Manila, the Republic of the 
Philippines, which denied the appellant's claim for VA 
benefits.

The appellant testified at a video conference hearing before 
the undersigned acting Veterans Law Judge at the RO, in May 
2008; a transcript of the hearing is of record.  At that 
hearing, the claimant moved for advancement of his case on 
the docket due to age.  That motion has been granted.  See 
38 C.F.R. § 20.900(c) (2007).


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified 
that the appellant had no qualifying service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the Armed Forces of the United 
States. 


CONCLUSION OF LAW

The appellant does not meet the requirements of basic 
eligibility for VA benefits.  38 U.S.C.A. §§ 101, 107, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.7, 3.40, 3.41, 
3.102, 3.203 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

At the outset of this decision, the Board finds that the 
notice and assistance provisions of the VCAA are not 
applicable to the present claim, as it is a question of law 
whether the appellant's service qualifies as active service 
for VA benefits.  The United States Court of Appeals for 
Veterans Claims (Court) has held that the VCAA is not 
applicable to matters in which the law, and not the evidence, 
is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).  In the instant case, resolution of the appeal 
depends on interpretation of the statute and regulations 
defining qualifying military service.  

Even if the VCAA were determined to be applicable in this 
matter, the Board notes that the appellant was advised that 
his claim was denied due to lack of verified military service 
with the U.S. Armed Forces.  He responded by pointing out 
specific records already in the claims file as proof of his 
service.  The Board further notes that correspondence to the 
appellant dated in February 2007 informed him of the elements 
of the threshold eligibility issue, and requested that he 
submit any relevant evidence in his possession.  In a March 
2007 statement of the case issued in May 2007, the RO 
readjudicated the appellant's claim.

In sum, there is no indication that there is additional 
evidence to obtain or that additional notice should be 
provided.  Moreover, there has been a complete review of the 
evidence without prejudice to the appellant.  Thus, the Board 
finds that any deficiency in notice or development is 
harmless error and does not prohibit consideration of this 
matter on the merits.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

The Board now turns to the merits of the appeal.  

The appellant claims that he is entitled to VA benefits based 
on his service as an informer/courier with a recognized 
guerilla unit, from December 1943 to February 1945.  In 
written statements and during his hearing, the appellant 
asserted that he served under Lt. Col. A. A. Valencia now 
deceased, who was an officer in the Philippine Commonwealth 
Army and served with the Eastern Central Luzon Guerilla 
Affairs (ECLGA), a recognized guerilla unit.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Title 38 of the United States Code authorizes the Secretary 
of VA (Secretary) to prescribe the nature of proof necessary 
to establish entitlement to veterans' benefits.  See 38 
U.S.C.A. § 501(a)(1).  Under that authority, the Secretary 
has promulgated 38 C.F.R. § 3.203(a) and (c), to govern the 
conditions under which the VA may extend veterans' benefits 
based on service in the Philippine Commonwealth Army.  These 
regulations require that service in the Philippine 
Commonwealth Army (and thus veterans' status) be proven with 
either official documentation issued by a United States 
service department or verification of the claimed service by 
such a department.  See 38 C.F.R. § 3.203(a) (requiring 
service department documentation of service where available), 
§ 3.203(c) (requiring service department verification of 
service where documentation is not available).  

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The term "veteran 
of any war" means any veteran who served in the active 
military, naval or air service during a period of war.  
38 C.F.R. § 3.1(e).  Service as a Philippine Scout is 
included for pension, compensation, dependency and indemnity 
compensation (DIC) and burial allowances.  Those inducted 
between October 6, 1945 and June 30, 1947, inclusive, are 
included for compensation benefits and DIC.  Service in the 
Commonwealth Army of the Philippines from and after the dates 
and hours when called into service of the Armed Forces of the 
United States by orders issued from time to time by the 
General Officer, U.S. Army, pursuant to the Military Order of 
the President of the United States dated July 26, 1941, is 
included for compensation benefits, but not for pension 
benefits.  Service department certified recognized guerrilla 
service, and unrecognized guerrilla service under a 
recognized commissioned officer (only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946) is included for compensation benefits, but not 
for pension or burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. 
§ 3.40(c) and (d).  Active service will be the period 
certified by the service department.  38 C.F.R. § 3.41(a) and 
(d).  

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions:  (1) the evidence is a 
document issued by the service department (a copy of an 
original document is acceptable if the copy was issued by the 
service department or if the copy was issued by a public 
custodian of records who certifies that it is a true and 
exact copy of the document in the custodian's custody); (2) 
the document contains needed information as to length, time 
and character of service; and (3) in the opinion of VA the 
document is genuine and the information contained in it is 
accurate.  38 C.F.R. § 3.203(a).  

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding on VA.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).  Thus, if the U. S. service department 
refuses to verify the claimed service, the applicant's only 
recourse lies within the relevant service department, not 
with VA.  Soria, 118 F. 3d at 749.

In short, under 38 C.F.R. § 3.203, a claimant is not eligible 
for VA benefits based on Philippine service unless a United 
States service department documents or certifies their 
service.  Soria, 118 F. 3d at 749.

In this case, the appellant does not have the requisite 
qualifying service for purposes of VA benefits.  In a 
December 2006 response, the NPRC certified that the appellant 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces.  The information upon which 
the certification is based was supplied by the appellant, 
including his name, date and place of birth, and parentage.  

Here, the appellant has submitted no documentation adequate 
to refute this certification.  He submitted copies of various 
applications for education and pension benefits from the 
Philippine Veterans Affairs Office (PVAO), but these 
documents include his allegations of service, not findings of 
veteran status.  Evidence that the appellant availed himself 
of education benefits in the Philippines is of record.  He 
also submitted a copy of an information sheet from the 
Philippine Veterans Board (PVB), which again reflects his 
allegations without endorsing them.  The sole certification 
of service is actually for another person, the appellant's 
alleged commanding officer.  None of these documents meet the 
requirements of 38 C.F.R. § 3.203 set forth above.  They were 
not issued by the service department.  Moreover, the Board 
notes that the PVAO maintains its own standards and 
regulations for determining veteran status apart from VA.  
Although the evidence of his school attendance appears to 
endorse sponsorship by the PVB, the appellant has, in fact, 
failed to submit any documentation verifying his 
certification as a veteran.  The Board is bound, however, by 
the "no service" certification by the service department.  
38 C.F.R. §§ 3.40, 3.41; Duro, 2 Vet. App. at 532.  

The Board acknowledges that the appellant has argued that, 
regardless of any certification by the service department, he 
did serve from 1943 to 1945 as an informer/courier and, 
therefore, should receive veteran status from VA.  The Board 
recognizes the appellant's sincere belief that, as a young 
teenager, he rendered service to Philippine Commonwealth Army 
that entitles him to VA benefits.  This, however, does not 
automatically entitle him to veteran status for VA purposes, 
despite any direct or indirect benefit the United States may 
have gained from his contribution.  The veteran also argued 
that, but for the 1973 fire at the NPRC in St. Louis, 
Missouri, records verifying his qualifying service would have 
been located.  To the contrary, the 1973 fire at the NPRC 
involved only U.S. Army and Air Force records, and did not in 
any way impact the records of non-U.S. personnel serving in 
the Philippines during World War II.

Although the appellant has asserted that the documents he has 
provided are sufficient evidence of his military activities, 
the Board notes that the law, and not the facts, is 
dispositive in this case.  Here, the evidence of record 
provided by the appellant are not service department 
documents and, therefore, are insufficient to establish 
qualifying service for purposes of VA benefits.  38 C.F.R. 
§ 3.203.  In the absence of qualifying service, such evidence 
is immaterial.  

Here, the appellant did not have the type of qualifying 
service, enumerated in 38 C.F.R. § 3.40, that would confer 
basic eligibility for VA benefits.  Thus, the Board must deny 
the appellant's claim for entitlement to VA benefits on the 
basis of a lack of legal merit or of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Basic eligibility for VA benefits is denied.




____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


